Citation Nr: 1630216	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-37 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus, for accrued benefits purposes.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, for accrued benefits purposes.

3.  Entitlement to service connection for hypercholesterolemia, for accrued benefits purposes.

4.  Entitlement to service connection for a back disability, for accrued benefits purposes.

5.  Entitlement to service connection for anxiety and depression, for accrued benefits purposes.

6.  Entitlement to service connection for epilepsy, for accrued benefits purposes.

7.  Entitlement to service connection for a sleep disability, for accrued benefits purposes.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1969 to October 1973.  He died in January 20, 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is with the RO in San Juan, Puerto Rico.

The February 2010 rating decision granted service connection for tinnitus (with a rating of 10 percent), denied a higher rating for bilateral hearing loss, denied service connection for hypercholesterolemia, a back disability, anxiety and depression, epilepsy, and a sleep disability, and denied entitlement to a TDIU.

In March 2010, the Veteran appealed the February 2010 rating decision.  The RO issued statements of the case in July 2010 and March 2011.  The Veteran submitted substantive appeals as to these in August 2010 and March 2011, respectively.  

In February 2012, the appellant informed VA that the Veteran died in January 2012 and requested that his pending claim be continued for accrued benefits.

Insofar as the current appeal consists of an accrued benefits claim, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A.  In the absence of a specific request to substitute, VA treats qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The appellant, however, may waive the opportunity to substitute.  See VA Fast Letter 10-30; Reliford v. McDonald, No. 13-3048, slip op. at 7 (Vet. App. March 20, 2015).

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  In this case, although the appellant did not file a claim seeking "substitution" with respect to the Veteran's claims pending at the time of his death, she did raise her claim for accrued benefits in February 2012, less than one month after the Veteran's death, and thus appears to meet the qualifications to be substituted as the claimant with regard to these claims. 

Nevertheless, it appears that the RO has not made an initial determination as to the appellant's eligibility as a substitute.  Therefore, the issue of whether the appellant's claim for accrued benefits should be construed as a claim for substitution as to the Veteran's pending claims has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board also notes that this appeal stems from a July 2009 statement from the Veteran, accompanied by a letter from a private medical practitioner.  The RO interpreted these as a claim of service connection for the following issues: damage of the inner structure of the ear, vertigo, a neuropsychiatry condition (claimed as depression), anxiety, epilepsy, back problems, a left shoulder condition, hypercholesterolemia, and a sleep problem.  See September 2009 VCAA letter.

The RO has not adjudicated the issue of service connection for a left shoulder disability, even though it found that this issue had been raised by the Veteran in his July 2009 claim.  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

As stated above, the RO found that the Veteran had raised the issues of service connection for damage of the inner structure of the ear and vertigo.  The RO, however, did not adjudicate these issues.  Rather, its February 2010 rating decision focused on the issue of service connection for tinnitus; it did not discuss whether service connection was warranted for an inner ear disability or vertigo.  Significantly, the Veteran only underwent a VA audiological examination; VA did not provide a VA examination for other ear diseases or vertigo.  VA treatment records, however, show complaints and a diagnosis of vertigo in February 2010, and a July 2010 treatment note shows medication treatment for dizziness.  

In view of the above, the Board finds that the raised issues of service connection for an inner ear disability (other than bilateral hearing loss and tinnitus) and vertigo have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

As the issues on appeal are inextricably intertwined with the issue of a possible substitution, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As stated above, prior to adjudicating the issues on appeal, the RO should have made a determination as to the appellant's eligibility for substitution in this appeal.  If she is found to be eligible, the appellant should be provided adequate notice and the opportunity to develop the claims prior to adjudication.  In addition, the RO should conduct the development detailed below.

The earliest VA treatment records in the claims file are dated December 2009.  These records, however, suggest that the Veteran received VA treatment since at least November 2005.  See February 2010 note (showing problem list).  As such, it appears that there are outstanding VA treatment records.

The Veteran originally claimed service connection for anxiety and depression.  In a May 2011 letter, a private medical practitioner stated that the Veteran had a history of anxiety and depression.  Per the author, the Veteran reported that his hearing problem was causing him a lot of anxiety and frustration, with decreased interest or pleasure in most his usual activities, fatigue or low energy nearly every day, concentration and memory problems, feelings of worthlessness and sadness, and isolation.  Based on an evaluation of the record, the author concluded that it was likely that the Veteran's hearing loss disability had caused "nervous problems".  See also July 2009 letter from the same author (suggesting a link between the Veteran's hearing disability and his mental health disability).

VA treatment records from 2010 and 2011 (in paper claims file and Virtual VA) show that the Veteran was taking medications for anxiety and depression.  These records indicate treatment from a private psychiatrist, noted as Dr. Antonio Milan (See Virtual VA, CAPRI, 1/30/2014, p. 27).  On remand, VA should ask the appellant to provide any records from this individual (or authorize VA to do if, if applicable), as well as identify/submit any other outstanding private mental health treatment records.

Under the VCAA, VA is obliged to obtain a VA medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Here, the evidence suggests that the Veteran had a mental health disability that could have been secondary to his service-connected hearing loss and tinnitus.  See May 2011 letter from Nanette O. Ortiz, paper file.  Accordingly, VA should obtain a medical opinion as to whether the Veteran had a current mental health disability during the appeal period and whether such disability was related to his service-connected hearing loss and tinnitus.

The Veteran also claimed service connection for epilepsy.  VA treatment records from 2010 and 2011 show that he was taking medication for seizures.  These records indicate that he was receiving specialized neurological treatment from a provider identified as Dr. F.  It is unclear whether Dr. F. is a VA or private provider.  To the extent that Dr. F is a private provider, VA should make the appropriate efforts to obtain any available, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether the appellant is eligible for substitution and provide written notice of that decision to the appellant.  
 
2.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

3.  Ask the appellant to identify any outstanding private treatment records for the Veteran, to include records of psychiatric treatment and, if applicable, treatment for epilepsy or seizures.  After obtaining the appropriate release and authorization from the appellant, obtain any identified treatment records.

4.  After completing the above, obtain a VA medical opinion as to whether the Veteran had a mental health disability that was related to service or secondary to any or a combination of his service-connected disabilities.  Review of the claims file should be noted.

The examiner should respond to the following:

(a)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran had an acquired psychiatric disorder at any time between July 2009 and the time of his death.  Please consider the July 2009 and May 2011 letters from a private medical practitioner, which note a history of anxiety and depression and show reports of psychiatric symptoms.  Please also note VA treatment records that show that the Veteran was taking medications for anxiety and depression.

(b)  For any mental health disability that the examiner finds to have been present between July 2009 and the time of his death, is it at least as likely as not (probability of 50 percent or more) that such disability was caused or aggravated (i.e. permanently worsened beyond the natural progression of the disorder) by a service-connected disability, singly or in combination.  Once again, the examiner is asked to address the July 2009 and May 2011 letters from a private medical practitioner.

(c)  If the examiner determines that the relevant mental health disability was not caused or aggravated by a service-connected disability, the examiner is asked to offer an opinion as to whether it is at least as likely as not that any diagnosed disability was directly incurred during the Veteran's active service.

The examiner should explain the reasons for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





